ORDER
This matter was previously considered by this Court, 276 So.2d 366, on an appeal brought by the wife from a judgment adjudicating her to be at fault in causing the divorce and rejecting her claim for alimony. At that time the Court, upon being orally informed that appellant had remarried, ordered the case remanded to the trial court for the sole purpose of adducing evidence relative to the alleged second marriage of the appellant and her present marital status. After a contradictory proceeding, the trial court, in its judgment of July 26, 1973, determined that appellant, Mrs. Betty Ann Booksh Mevers, had married Merlin Charles Kaupp, Jr., on June 2, 1972, in the County of Harrison, State of Mississippi. Under these circumstances, the question of Mrs. Mever’s fault in causing the divorce from appellee would no longer be a justiciable issue determinative of the rights of either litigant but would be rendered moot. There being no other issues raised by appellant, this appeal must be dismissed:
It is ordered that the appeal of Mrs. Betty Ann Booksh Mevers from the judgment of the Civil District Court for the Parish of Orleans dated March 20, 1972, and rendered in case number 487-512 on the docket of said court be and the same is hereby dismissed at her cost.